                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

SHANNON SZUSZALSKI

              Plaintiff,

v.                                                        No. CV 19-250 RB/CG

RUDY FIELDS, et al.

              Defendants.

                           ORDER RESETTING MOTION HEARING

       THIS MATTER is before the Court on its Order Setting Telephonic Motion

Hearing, (Doc. 62), filed August 9, 2019. After conferring with counsel, the Court will

VACATE the Telephonic Motion Hearing set for Thursday, September 5, 2019, and

RESET the Motion Hearing to be held on Monday, September 9, 2019, at 8:30a.m. in

the Hondo Courtroom at the Pete V. Domenici Courthouse, 333 Lomas Blvd. N.W.,

Albuquerque, New Mexico.

       IT IS HEREBY ORDERED that the Telephonic Motion Hearing scheduled for

September 5, 2019 is VACATED and the Motion Hearing is RESET for September 9,

2019 at 8:30a.m. in the Hondo Courtroom, in Albuquerque, New Mexico.

       IT IS SO ORDERED.



                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
